Case 3:20-cv-00380-HTW-LGI

COURT TERMS

CIRCUIT COURT

1ST MONDAY JANUARY
1ST MONDAY MARCH
1ST MONDAY MAY

1ST MONDAY JUNE

1ST MONDAY SEPTEMBER
1ST MONDAY NOVEMBER

SECOND DISTRICT
CIRCUIT
4TH MONDAY JANUARY

Document 1-1 Filed 06/04/20 Page 1 of 22

@ffice of the Circuit Court

Hinds County

Zack Wallace Circuit Clerk

www.hindscountyms.com

COURT TERMS
COUNTY COURT
2ND MONDAY
EACH MONTH

SECOND DISTRICT
COUNTY

2ND MONDAY MARCH
2ND MONDAY JUNE
2ND MONDAY SEPTEMBER

2ND MONDAY DECEMBER
2ND MONDAY JULY

4TH MONDAY SEPTEMBER

SHIRLEY ANNE GRAHAM
PLAINTIFF

VS NO. 20-11

MICALISTERS DELI; JOHN AND JANE DOES 4-5

DEFENDANTS

CLERK’S CERTIFICATION

|, Zack Wallace, Clerk of Hinds County, Mississippi, hereby certify that the attached are

true and correct copies of all papers filed in the above styled and numbered cause, as of this

date the same is of record in this office to wit:

GIVEN UNDER MY HAND AND SEAL of office this the _29TH__ day of _ MAY
_2020

Zack Wallace, Gircuit Clerk, Hinds County

  

EXHIBIT

(Ae

FIRST DISTRICT - JACKSON OFFICE
P.O. BOX 327 JACKSON, MS 39205
PHONE: 601-968-6628 FAX: 601-973-5547
.

Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 2 of 22

Case: 25C12:20-cv-00011-EFP Document#:2 Filed: 04/07/2020 Page1of6

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI

SECOND JUDICIAL DISTRICT
SHIRLEY ANNE GRAHAM PLAINTIFF
V. CAUSE NO.: AD ~|
MCALISTERS DELI;
JOHN AND JANE DOES 1-5 DEFENDANTS
COMPLAINT
(Jury Trial Requested)

COMES NOW Plaintiff Shirley Anne Graham, by and through counsel, and files this
Complaint against Defendant McAlister’s Deli and John and Jane Does 1-5, and would show the
following in support thereof:

PARTIES

1. Shirley Anne Graham (Plaintiff) is an adult resident citizen of Hinds County,
Mississippi, residing at 145 Windy Hill Cove, Raymond, Mississippi 39154.

2: McAlister’s Deli (Defendant) is a Mississippi entity principally located at 17 Sweet
Maple Trail Petal, Mississippi 39465, that may be served with process through its agent, Jason
Craig Langnes, 17 Sweet Maple Trail Petal, Mississippi 39465.

3. The location of the fall was a McAlister’s property during regular business hours
located at 620 Highway 80 East, Clinton, Mississippi 39056

4. Defendants John and Jane Does !-5 are persons and/or entities whose identities are

currently unknown to Plaintiff.'

 

' These persons and/or entities include, but are not limited to, any and all persons who are liable to Plaintiff for the
actions and/or inactions complained of herein; when true names are discovered, this cause shall be amended by

substituting the true consequential name and giving proper notice to all parties.

1
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 3 of 22

Case: 25Cl2:20-cv-00011-EFP Document#:2 Filed: 04/07/2020 Page 2of6

JURISDICTION AND VENUE

> This court has jurisdiction over the parties and subject matter.

6. The torts alleged below having occurred in Hinds County, Mississippi, venue is
proper in this court.

STATEMENT OF FACTS

7 On or about April 11, 2017, Plaintiff went to the McAlister’s Deli located on
Highway 80 East, Clinton Mississippi.

8. Plaintiff entered the bathroom while a worker was present and asked if it was okay
to come in. The worker continued cleaning the bathroom the plaintiff then asked if it was ok to
leave the stall the worker said it was fine and left the bathroom.

9. Upon leaving the stall the Plaintiff slipped and was incapable of gaining her feet,
ultimately resulting in calling her husband to help her get out of the bathroom.

10. On information and belief, the Defendants had a duty to warn the Plaintiff that the
floors were wet immediately after cleaning them and that there should have been signage and/or
verbal warning to this effect.

11. | No sign was posted warning about the unsafe condition of the premises at the time
when the accident occurred.

12. No verbal warning was given despite the Plaintiff twice enquiring as to the safety
of the condition of the flooring.

13. Atall relevant times, Plaintiff acted with reasonable and prudent regard for her own
safety.

14. _ Plaintiff sustained bodily injuries caused by the accident.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 4 of 22

Case: 25C12:20-cv-00011-EFP Document#:2 Filed: 04/07/2020 Page 3of6

COUNT I, NEGLIGENCE

15. | The Defendants owed the following non-delegable duties:

a.

The duty to maintain their premises in a safe condition in order to prevent
accidents such as the accident described in this complaint.

The duty to comply with applicable building codes.

The duty to conduct regular, routine, and adequate inspections to mediate
against unsafe conditions.

The duty to implement and enforce safety policies intended to prevent
unsafe conditions that might cause accidents such as the accident described
in this complaint, to be set forth in writing in safety manuals, safety plans,

and/or other such documents.

16. All Defendants failed to perform and violated or breached all and singularly the

duties set forth in the preceding paragraphs, and such failure, violation, and breach constitutes

negligence on their part.

COUNT II. FAILURE TO WARN

17. Plaintiff restates this entire complaint.

18. | The Defendants owed the following non-delegable duties:

e.

The affirmative duty to warn Plaintiff about the unsafe state of their
premises.

The duty to comply with applicable building codes.

The duty to implement and enforce safety policies, to be set forth in writing
in safety manuals, safety plans, and/or other such documents, to ensure

compliance with the duty to warn.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 5 of 22

Case: 25C12:20-cv-00011-EFP Document#:2 Filed: 04/07/2020 Page 4of6

19. All Defendants failed to perform and violated or breached all and singularly the
duties set forth in the preceding paragraphs, and such failure, violation, and breach constitutes
negligence on their part.

COUNT III. GROSS NEGLIGENCE

20. Plaintiff restates this entire complaint.

21. On information and belief, the Defendants implemented no safety manual, safety
plan, or other procedures to prevent accidents such as Plaintiff's accident.

22. On information and belief, the Defendants implemented no safety manual, safety
plan, or other procedures to warn about unsafe conditions such as the unsafe conditions alleged in
this complaint.

23. On information and belief, the Defendants failed to conduct regular, routing, or
adequate safety inspections necessary to prevent accidents such as Plaintiff's accident.

24. | Oninformation and belief, the Defendants failed to document and record reports of
unsafe conditions, which is necessary to develop a reasonable safety plan.

25. On information and belief, the Defendants failed to conduct investigations
following accident resulting in injury, to prevent further such accidents from occurring in the
future.

DAMAGES

26. Asa direct and proximate result of the negligence of Defendants, the Plaintiff

suffered injuries and damages which include, but are not necessarily limited to, the following:
a. Past, present and future physical pain and suffering;
b. Inconvenience and aggravation resulting in emotional and mental suffering

past, present and future;
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 6 of 22

Case: 25C12:20-cv-00011-EFP Document#:2 Filed: 04/07/2020 Page5of6

€.

f.

Hospital bills, doctor bills, prescription drug bills and other medical and
medical-related expenses which have been incurred and which will continue
to be incurred in the future;

Temporary physical impairment and disability;

Loss of enjoyment of life; and,

Loss of wages.

27. Plaintiff seeks compensatory relief for damages including, but not necessarily

limited to, those set forth above.

28. Plaintiff seeks punitive damages.

29. Plaintiff seeks attorney fees.

PRAYER FOR RELIEF

30. | Wherefore, Plaintiff demands a judgment of, from, and against the Defendants, in

an amount within the jurisdictional limits of this court, to be determined at the trial of this cause,

plus interest from the date of the filing of the original complaint, and all costs of court.

RESPECTFULLY SUBMITTED, this [pbcay of pei 2020.

OF COUNSEL:

SHIRLEY ANNE GRAHAM

    
          

DERER E.€ARRGLL, MSB #105198
Attorney for the Plaintiff

Derek E. Carroll (MSB #105198)

Carroll Law Firm

1510 North State Street, Suite 301

Jackson, MS 39202
Tel. 601-663-2555
Cell. (615)-972-3899

des

carrolilawfirm.lic
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 7 of 22

Case: 25CI2:20-cv-00011-EFP Document#:2 Filed: 04/07/2020 Page 6of6

Carroll Law Firm, LLC

1510 North State Street #301
Jackson, MS 39202
www.CarrollLawFirm.LLC
601-663-2555

April 6, 2020

Mr. Zack Wallace, Clerk
Hinds County Circuit Court
Second Judicial District
Post Office Box 999
Raymond, MS 39154

Re: Shirley Anne Graham vs. McAlister’s Deli, et al
Dear Clerk:

Please find enclosed a civil cover sheet, an original and two (2) copies of a complaint, an
original and two (2) copies of a Summons and a check in the amount of $161.00 for the filing fee.
Please file in your normal manner and return the copies to me in the enclosed, self-addressed, stamped

envelope provided.

If you have any questions, please feel free to contact me at 601-502-5576.

 

Enclosures
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 8 of 22

Civil Case Filing Form
(To be completed by Attorney/Party
Prior to Filing of Pleading)

SECOND —Judiclal District

 

EA tnitial al Fling Cl Reinstated (C] Fereign Judgment Enrolled tcl Transfer from Other court oO Other

 

 

 

 

 

 

([) Remanded [_] Reopened » — [2) Joining Suit/Action [_] Appeal
—=
_§Plaintiff - Party(tes) initially Bringing Suit Should Be Entered First - Enter Additional Plaintiffs on Separate Form
Individual Graham Shirley A.
Last Name First Name Maiden Name, If applicable ML. I/Sr/V

Check ( x ) if Individual Plainitiff Is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of

Check ( x) if ndividual Planitiff is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity
D/B/A or Agency

[Business

 

Enter legal name of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated
Check (x ) if Business Planitiff is fillng suit in the name of an entity other than the above, and enter below:

 

 

D/B/A
Address of Plaintiff
pAttomey (Name & Address) Derek E, Carroll, 1510 N. Stale <a Sulte 301, Jackson, MS 39202 MS BarNo. 105196

__ Check (x )if individual Filfmyaltial Pleading Is Nl
Signature of tndividual Filing: gh
Defendant - Name of Dafen dant - Ent Enter Additional Defendants on Separate Form
Individual

 

 

 

 

 

Last Name First Name Maiden Name, if applicable Ml. Jrf5r/iv
Check ( x) if Individual Defendant Is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
Check (x ) if Individual Defendant is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity:
D/B/A or Agency

 

 

Business McAlister's Dell
Enter legal name of business, corporation, partnership, agency - if Corporation, indicate the state where incorporated
___ Check ( x } if Business Defendant is acting in the name of an entity other than the above, and enter below:

D/B/A

Attorney (Name & Address) - if Known

 

   
   
    

 

__ Check ( x ) if child support Is contemplated as an Issue [n this suit.* Alcohol/Drug Commitment tvotrnnt =
*If checked, please submit completed Child Support Information Sheet with this Cover Sheet Other = Adverse Possession

   
   

 

   

Nature of Suit (Place an "X“ in one box only) jc oCh ner Bore Si bey Domenie Ejectment

p 5 | Adoption - Contested [_} Eminent Domain

] : [(C] Adoption - Uncontested ([] Eviction

[-] child support [1] Business Dissolution (C] Consent to Abortion (7) Judicial Foreclosure
[_] Contempt [CJ Debt Collection [-] Minor Removal of Minority {-] Lien Assertion

(CJ Oworce:Fautt (CJ Employment (-) Partition

0 Divorce: irreconcilable Diff. CI Foreign Judgment C] Tax Sale: Confirm/Cancel
[] Domestic Abuse [CJ Gatnishment [_] Title Boundary or Easement
[-] Emancipation CI Ceeuianeann

(C] Modification Habeas Corpus

[C) Paternity [_] Post Conviction Rellef/Prisoner

{_] Property Division

[_] Separate Maintenance [C] tntentional Tort

 

   

 

 

 

[[] Term. of Parental Rights-Chancery = [—] Mental Health Commitment [ . {_] Loss of Consortium
= UIFSA (eff 7/1/97; formerly URESA) [—] Conservatorship [) installment Contract (] Malpractice - Lega!

[_} Guardianship (Cj Insurance (C] Malpractice - Medical

[_] Heirship cA Specific Performance C] Mass Tort
Cc] [] Intestate Estate [5x] Negligence - General
Cl County Court CJ Minor's Settlement Cl Negligence - Motor Vehicle
Co Hardship Petition (Driver License) Cj Muniment of Title CJ Premises Liability
{CJ Justice Court [] Name Change 5 Civil Forfeiture (C) Product Liabitity
[C1] MS Dept Employment Security (C] Testate Estate [[] Declaratory Judgment Subrogation

Municipal Court [-] will Contest CJ ee or Restraining Order Wrongful Death
Ed Other [al Aleohol/Drug Commitment pectenyt [_] Othe [C] Other
a jeri ee

 
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 9 of 22

Case: 25C12:20-cv-00011-EFP Document#:3 Filed: 04/07/2020 Pageiofi

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

SHIRLEY ANNE GRAHAM PLAINTIFF

V. CAUSE NO.: a)-| |

MCALISTERS DELI;

JOHN AND JANE DOES 1-5 DEFENDANTS
SUMMONS

TO: McAlister’s Deli
Registered Agent: Jason Craig Langnes
17 Sweet Maple Trail
Petal, MS 39465

NOTICE TO DEFENDANT(S)

THE COMPLAINT ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE
IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the attached Complaint to Derek E.
Carroll, attorney for the Plaintiff, whose physical address is 1510 North State Street, Suite 301, Jackson, MS 39202
and whose mailing address is 1510 North State Street, Suite 301, Jackson, MS 39202. Your response to the Complaint
must be mailed or hand delivered within (30) days from the date of delivery of this summons and complaint or a
judgment by default will be entered against you for the money or other things demanded in the complaint.

You must also file the original of your response with the Clerk of this Court within a reasonable time
afterward.

cour, ist dy ot April
Issued under my hand and seal of this Court, this the day of prt , 2020

   
 

HINDS COUN IRCUJT CLERK

BY: ( 2

Deputy Clerk

Derek E. Carroll, Esq. (MSB# 105198)
Carro|] Law Firm

1510 North State Street, Suite 301
Jackson, MS 39202

Telephone: 601-663-2555

Cell: 615-972-3899

Email: des@carrolllawfirm. IIc
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 10 of 22

Case: 25Cl2:20-cv-00011-EFP Document#:4 Filed: 05/07/2020 Page1of6

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

SHIRLEY ANNE GRAHAM PLAINTIFF
V. CAUSE NO.: 20-11
MCALISTER’S DELI D/B/A MCALISTER’S MANAGEMENT CORPORATION;
RESTAURANT ACQUISITION COMPANY;

John and Jane Does 1-4 DEFENDANTS

AMENDED COMPLAINT
(Jury Trial Requested)

COMES NOW Plaintiff Shirley Anne Graham, by and through counsel, and files this
Amended Complaint against Defendants McAlister’s Deli d/b/a McAlister’s Management
Corporation; Restaurant Acquisition Company and John Does 2-5, and would show the following
in support thereof:

PARTIES

1. Shirley Anne Graham (Plaintiff) is an adult resident citizen of Hinds County,
Mississippi, residing at 145 Windy Hill Cove, Raymond, Mississippi 39154.

2. On December 24, 1997, McAlister’s Deli a/k/a McAlister’s Gourmet Deli of
Clinton, Inc. merged with McAlister’s Management Corporation and therefore naming the
survivor, McAlister’s Management Corporation.

3. On April 2, 1999, McAlister’s Management Corporation merged with Restaurant
Acquisition Company and therefore naming the survivor, Restaurant Acquisition Company.

4 Defendant, Restaurant Acquisition is a company with its business offices within the
State of Mississippi, authorized to do and doing business within the State of Mississippi which
may be served with process of this court by service of process upon its agent. Jim Little, 706 Lee

Avenue, Crystal Springs, MS 39095.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 11 of 22

Case: 25C12:20-cv-00011-EFP Document#:4 Filed: 05/07/2020 Page 2of6

5. The location of the fall was a McAlister’s property during regular business hours
located at 620 Highway 80 East, Clinton, Mississippi 39056
6. Defendants John Does 1-5 are persons and/or entities whose identities are currently

unknown to Plaintiff.

JURISDICTION AND VENUE
a This court has jurisdiction over the parties and subject matter.
8. The torts alleged below having occurred in Hinds County, Mississippi, venue is
proper in this court.
STATEMENT OF FACTS

9. On or about April 11, 2017, Plaintiff went to the McAlister’s Deli located on
Highway 80 East, Clinton Mississippi.

10. Plaintiff entered the bathroom while a worker was present and asked if it was okay
to come in. The worker continued cleaning the bathroom the plaintiff then asked if it was ok to
leave the stall the worker said it was fine and left the bathroom.

11. | Upon leaving the stall the Plaintiff slipped and was incapable of gaining her feet,
ultimately resulting in calling her husband to help her get out of the bathroom.

12. | On information and belief, the Defendants had a duty to warn the Plaintiff that the
floors were wet immediately after cleaning them and that there should have been signage and or
verbal warning to this effect.

13. No sign was posted warning about the unsafe condition of the premises at the time

 

' These persons and/or entities include, but are not limited to, any and all persons who are liable to Plaintiff for the actions and/or
inactions complained of herein; when true names are discovered, this cause shall be amended by substituting the true consequential
name and giving proper notice to all parties.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 12 of 22

Case: 25C12:20-cv-00011-EFP Document#:4 Filed: 05/07/2020 Page 3of6

when the accident occurred.

14. No verbal warning was given despite the plaintiff twice enquiring as to the safety
of the condition of the flooring.
15. Atall relevant times, Plaintiff acted with reasonable and prudent regard for her own

safety.

16. Plaintiff sustained bodily injuries caused by the accident.

COUNT I. NEGELIGENCE
17. The Defendants owed the following non-delegable duties:

a. The duty to maintain their premises in a safe condition in order to prevent
accidents such as the accident described in this complaint.

b. The duty to comply with applicable building codes.

é, The duty to conduct regular, routine, and adequate inspections to mediate
against unsafe conditions.

d. The duty to implement and enforce safety policies intended to prevent
unsafe conditions that might cause accidents such as the accident described
in this complaint, to be set forth in writing in safety manuals, safety plans,
and/or other such documents.

18. All Defendants failed to perform and violated or breached all and singularly the
duties set forth in the preceding paragraphs, and such failure, violation, and breach constitutes

negligence on their part.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 13 of 22

Case: 25CI2:20-cv-00011-EFP Document#:4 Filed: 05/07/2020 Page 4of6

COUNT II. FAILURE TO WARN

19. Plaintiff restates this entire complaint.

20. The Defendants owed the following non-delegable duties:

a. The affirmative duty to warn Plaintiff about the unsafe state of their
premises.

b. The duty to comply with applicable building codes.

C, The duty to implement and enforce safety policies, to be set forth in writing
in safety manuals, safety plans, and/or other such documents, to ensure
compliance with the duty to warn.

21. All Defendants failed to perform and violated or breached all and singularly the
duties set forth in the preceding paragraphs, and such failure, violation. and breach constitutes
negligence on their part.

COUNT III. GROSS NEGLIGENCE

22. Plaintiff restates this entire complaint.

23. On information and belief, the Defendants implemented no safety manual, safety
plan, or other procedures to prevent accidents such as Plaintiff's accident.

24. On information and belief, the Defendants implemented no safety manual, safety
plan, or other procedures to warn about unsafe conditions such as the unsafe conditions alleged in
this complaint.

25. On information and belief, the Defendants failed to conduct regular, routing, or
adequate safety inspections necessary to prevent accidents such as Plaintiff's accident.

26. | Oninformation and belief, the Defendants failed to document and record reports of

unsafe conditions, which is necessary to develop a reasonable safety plan.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 14 of 22

Case: 25CI2:20-cv-00011-EFP Document#:4 Filed: 05/07/2020 Page5of6

27. On information and belief, the Defendants failed to conduct investigations
following accident resulting in injury, to prevent further such accidents from occurring in the
future.

DAMAGES
28. As a direct and proximate result of the negligence of Defendants, the Plaintiff
suffered injuries and damages which include, but are not necessarily limited to, the following:
a. Past, present and future physical pain and suffering;
b. Inconvenience and aggravation resulting in emotional and mental suffering
past, present and future;
c. Hospital bills, doctor bills, prescription drug bills and other medical and
medical-related expenses which have been incurred and which will continue

to be incurred in the future;

d. Temporary physical impairment and disability;
e. Loss of enjoyment of life; and,
i Loss of wages.

29. Plaintiff seeks compensatory relief for damages including, but not necessarily
limited to, those set forth above.
30. Plaintiff seeks punitive damages.
31. Plaintiff seeks attorney fees.
PRAYER FOR RELIEF
32. Wherefore, Plaintiff demands a judgment of, from, and against the Defendants, in

an amount within the jurisdictional limits of this court, to be determined at the trial of this cause,

plus interest from the date of the filing of the original complaint, and all costs of court.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 15 of 22

Case: 25C12:20-cv-00011-EFP Document#:4 Filed: 05/07/2020 Page 6of6

RESPECTFULLY SUBMITTED, this _] ~ day of ah 2020.

SHIRLEY ANNE GRAHAM

 

 

   

EREK E. CARROLL, MSB#105198
Attorney for Plaintiff

OF COUNSEL:

Derek E. Carroll (MSB# 105198)
Carroll Law Firm

1510 N. State Street, Suite 301
Jackson, MS 39202

Tel. 601-663-2555

Cell. 615-972-3899

Email: des(@carrolllawfirm.Ilc

 
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 16 of 22

Case: 25C12:20-cv-00011-EFP Document#:5 Filed: 05/08/2020 Page 1of6

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

SHIRLEY ANNE GRAHAM PLAINTIFF
Vv. CAUSE NO.: 20-11
MCALISTER’S DELI D/B/A MCALISTER’S MANAGEMENT CORPORATION;
RESTAURANT ACQUISITION COMPANY; MCALISTER’S, LLC;

John and Jane Does 1-4 DEFENDANTS

SECOND AMENDED COMPLAINT
(Jury Trial Requested)

COMES NOW Plaintiff Shirley Anne Graham, by and through counsel, and files this
Second Amended Complaint against Defendants McAlister’s Deli d/b/a McAlister’s Management
Corporation; Restaurant Acquisition Company, McAlister’s, LLC and John Does 2-5, and would
show the following in support thereof:

PARTIES

1. Shirley Anne Graham (Plaintiff) is an adult resident citizen of Hinds County,
Mississippi, residing at 145 Windy Hill Cove, Raymond, Mississippi 39154.

Zz. On December 24, 1997, McAlister’s Deli a/k/a McAlister’s Gourmet Deli of
Clinton, Inc. merged with McAlister’s Management Corporation and therefore naming the
survivor, McAlister’s Management Corporation.

3. On April 2, 1999, McAlister’s Management Corporation merged with Restaurant
Acquisition Company and therefore naming the survivor, Restaurant Acquisition Company.

4, On January 29, 2020, Restaurant Acquisition Company was converted to

McAlister’s. LLC and therefore naming the survivor, McAlister’s LLC.

5. Defendant, McAlister’s LLC is a company with its principal business office located

at 5620 Glenridge Drive NE, Atlanta, GA 30342 and may be served with process through its
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 17 of 22

Case: 25C12:20-cv-00011-EFP Document#:5 Filed: 05/08/2020 Page 2of6

registered agent Corporation Service Company, 7716 Old Canton Road, Suite C, Madison, MS
39110.

6. The location of the fall was a McAlister’s property during regular business hours
located at 620 Highway 80 East. Clinton, Mississippi 39056

Ve Defendants John Does 1-5 are persons and/or entities whose identities are currently

unknown to Plaintiff.'

JURISDICTION AND VENUE
8. This court has jurisdiction over the parties and subject matter.
9. The torts alleged below having occurred in Hinds County, Mississippi, venue is
proper in this court.
STATEMENT OF FACTS

10. On or about April 11, 2017, Plaintiff went to the McAlister’s Deli located on
Highway 80 East, Clinton Mississippi.

11. Plaintiff entered the bathroom while a worker was present and asked if it was okay
to come in. The worker continued cleaning the bathroom the plaintiff then asked if it was ok to
leave the stall the worker said it was fine and left the bathroom.

12. Upon leaving the stall the Plaintiff slipped and was incapable of gaining her feet,
ultimately resulting in calling her husband to help her get out of the bathroom.

13. On information and belief, the Defendants had a duty to warn the Plaintiff that the
floors were wet immediately after cleaning them and that there should have been signage and or

verbal warning to this effect.

 

! These persons and/or entities include, but are not limited to, any and all persons who are liable to Plaintiff for the actions and/or
inactions complained of herein: when truc names are discovered. this cause shall be amended by substituting the true consequential
name and giving proper notice to all parties.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 18 of 22

Case: 25C12:20-cv-00011-EFP Document#:5 Filed: 05/08/2020 Page 3of6

14. No sign was posted warning about the unsafe condition of the premises at the time
when the accident occurred,

15. No verbal warning was given despite the plaintiff twice enquiring as to the safety
of the condition of the flooring.

16.  Atall relevant times, Plaintiff acted with reasonable and prudent regard for her own

safety.

17. Plaintiff sustained bodily injuries caused by the accident.

COUNT I. NEGELIGENCE
18. | The Defendants owed the following non-delegable duties:

a. The duty to maintain their premises in a safe condition in order to prevent
accidents such as the accident described in this complaint.

b. The duty to comply with applicable building codes.

c The duty to conduct regular, routine, and adequate inspections to mediate
against unsafe conditions.

d. The duty to implement and enforce safety policies intended to prevent
unsafe conditions that might cause accidents such as the accident described
in this complaint, to be set forth in writing in safety manuals, safety plans,
and/or other such documents.

19. All Defendants failed to perform and violated or breached all and singularly the
duties set forth in the preceding paragraphs, and such failure, violation, and breach constitutes

negligence on their part.
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 19 of 22

Case: 25C12:20-cv-00011-EFP Document#:5 Filed: 05/08/2020 Page 4of6

COUNT II. FAILURE TO WARN

20. ‘Plaintiff restates this entire complaint.

21. The Defendants owed the following non-delegable duties:

a. The affirmative duty to warn Plaintiff about the unsafe state of their
premises.

b. The duty to comply with applicable building codes.

CG The duty to implement and enforce safety policies, to be set forth in writing
in safety manuals, safety plans, and/or other such documents, to ensure
compliance with the duty to warn.

22. All Defendants failed to perform and violated or breached all and singularly the
duties set forth in the preceding paragraphs, and such failure, violation, and breach constitutes
negligence on their part.

COUNT III. GROSS NEGLIGENCE

23. Plaintiff restates this entire complaint.

24. On information and belief, the Defendants implemented no safety manual, safety
plan, or other procedures to prevent accidents such as Plaintiff's accident.

25. On information and belief, the Defendants implemented no safety manual, safety
plan, or other procedures to warn about unsafe conditions such as the unsafe conditions alleged in
this complaint.

26. On information and belief, the Defendants failed to conduct regular, routing, or
adequate safety inspections necessary to prevent accidents such as Plaintiff's accident.

27. On information and belief, the Defendants failed to document and record reports of
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 20 of 22

Case: 25Cl2:20-cv-00011-EFP Document#:5 Filed: 05/08/2020 Page 5 of 6

unsafe conditions. which is necessary to develop a reasonable safety plan.

28. On information and belief. the Defendants failed to conduct investigations
following accident resulting in injury, to prevent further such accidents from occurring in the
future.

DAMAGES

29. As a direct and proximate result of the negligence of Defendants, the Plaintiff
suffered injuries and damages which include, but are not necessarily limited to, the following:

a. Past, present and future physical pain and suffering;

b. Inconvenience and aggravation resulting in emotional and mental suffering
past, present and future;

e: Hospital bills, doctor bills, prescription drug bills and other medical and
medical-related expenses which have been incurred and which will continue
to be incurred in the future:

d. Temporary physical impairment and disability;

e. ° Loss of enjoyment of life; and,

f. Loss of wages.

30. Plaintiff seeks compensatory relief for damages including, but not necessarily

limited to, those set forth above.

31. Plaintiff seeks punitive damages.
32. Plaintiff seeks attorney fees.
PRAYER FOR RELIEF

33. Wherefore, Plaintiff demands a judgment of, from, and against the Defendants, in

an amount within the jurisdictional limits of this court, to be determined at the trial of this cause,
Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 21 of 22

Case: 25C12:20-cv-00011-EFP Document#:5 Filed: 05/08/2020 Page 6of6

plus interest from the date of the filing of the original complaint, and all costs of court.
RESPECTFULLY SUBMITTED, this Ai ay of 2020.

SHIRLEY A GRAHAM

 

Attorney for Plaintiff

OF COUNSEL:

Derek E. Carroll (MSB# 105198)
Carroll Law Firm

1510 N. State Street, Suite 301
Jackson, MS 39202

Tel. 601-663-2555

Cell. 615-972-3899

Email: des@carrolllawfirm. llc

 
ie

 

eames ty ee

 

eS elena eee i SP

eee

ae are ee ee ee one Te EE a ee ra Boe

Pee eee a

Case 3:20-cv-00380-HTW-LGI Document 1-1 Filed 06/04/20 Page 22 of 22

Case: 25CI2:20-cv-00011-EFP Document#:6 Filed: 05/20/2020 Pageiofi

IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI
SECOND JUDICIAL DISTRICT

SHIRLEY ANNE GRAHAM PLAINTIFF
VG CAUSE NO.: 20-11

MCALISTER’S DELI D/B/A MCALISTER’S MANAGEMENT CORPORATION;
RESTAURANT ACQUISITION COMPANY; MCALISTER’S, LLC;
John and Jane Does 1-4 DEFENDANTS

SUMMONS

To: McdAlister’s LLC
Agent for Process: Corporation Service Company
7716 Old Canton Road, Suite C
Madison, Mississippi 39110

NOTICE TO DEFENDANT(S)

THE AMENDED COMPLAINT ATTACHED TO THIS SUMMONS IS IMPORTANT
AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the attached Amended
Complaint to Derek E. Carroll, attorney for the Plaintiff, whose physical address is 1510 North State
Street, Suite 301, Jackson, MS 39202 and whose mailing address is 1510 North State Street, Suite 301,
Jackson, MS 39202. Your response to the Amended Complaint must be mailed or hand delivered
within (30) days from the date of delivery of this summons and Amended Complaint or a judgment
by default will be entered against you for the money or other things demanded in the Amended
Complaint.

You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.

Issued under my hand and seal of this Court, this the d fray of 2020

HINDS COUNTY CUIT CLERK

      

Derek E. Carroll, Esq. (MSB# 105198)
Carroll Law Firm

1510 North State Street, Suite 301
Jackson, MS 39202

Telephone: 601-663-2555

teed t-
Email: des@carrolllaw firm. llc COUN).
